Case 1:19-cv-06162-LJL Document 35 Filed 04/27/20 Page 1 of 2




                   Motion for sanctions is DENIED WITHOUT PREJUDICE. On April 23, 2020,
                   the Court permitted Defendants until May 7, 2020 to respond to Plaintiff's
                   interrogatories and document requests. Plaintiff's counsel may renew this
                   motion if such deadline is not met. The deadline for completion of all
                   discovery, except for the inspection, remains May 15, 2020. (Dkt. No. 31.) The
                   parties are reminded that they are to submit a status letter no later than May 18,
                   2020 advising whether all discovery is complete or whether the inspection
                   remains outstanding.

                                              4/27/2020
Case 1:19-cv-06162-LJL Document 35 Filed 04/27/20 Page 2 of 2
